Title: From George Washington to Richard Henry Lee, 10 July 1775
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Camp at Cambridge July 10th 1775.

I was exceeding glad to receive a Letter from you, as I always shall be whenever it is convenient, though perhaps my hurry, till such time as matters are drawn a little out of the Chaos they appear in at present, will not suffer me to write you such full and satisfactory answers, or give such clear, and precise accts of our Situation & views, as I could wish, or you might expect.
After a journey, a good deal retarded, principally by the desire the different Townships through which I traveld, express’d of shewing respect to the Genl of your armies; I arrivd here on this day week; since which I have been labouring with as much assiduity by fair, and threatning means to obtain returns of our strength in this Camp and Roxbury, & their Dependencies, as a man could do, and never have been able to accomplish the matter till this day—now, I will not answer for the correctness of them, although I have sent several of the Regimental returns back more than once to have mistakes rectified. I do not doubt but the Congress will think me very remiss in not writing to them sooner but you may rely on it yourself, and I beg you to assure them, that it has never been in my power till this day, to comply with their orders. could I have conceivd, that which ought, and in a regular Army would have been done in an hour, would employ eight days, I should have sent an Express off the 2d Morning after I arrivd with a genl acct of things. but expecting in the Morning to receive the Returns in the Evening, and in the Evening surely to find them in the Morning (& at last getting them full of Imperfections) I have been drilled on from day to day, till I am ashamed to look back at the time which has elapsed since my arrival here.

You will perceive by the returns, that, we have but about 16,000. effective men in all this department, whereas by the accts which I receivd from even the first Officers in Command, I had no doubt of finding between 18. and 20,000—out of these there are only 14000 fit for duty—So soon as I was able to get this state of the army, & came to the knowledge of our Weakness, I immediately summond a Council of War, the result of which you will see, as it is Inclosed to the Congress. Between you and me I think we are in an exceeding dangerous Situation, as our Numbers are not much larger than we suppose, from the best accts we are able to get, those of the Enemy to be; theirs situated in such a manner as to be drawn to any point of attack without our having an hours previous notice of it (if the Genl will keep his own Council) whereas we are obliged to be guarded at all points, & know not where, with precission, to look for them—I should not, I think, have made choice of the present Posts in the first Instance altho. I beleive, the Communication between the Town and Country could not have been so well cut off without; but, as much labour has been bestowed in throwing up lines—making redoubts &ca—as Cambridge Roxbury and Watertown must be immediately exposed to the Mercy of the Enemy were we to retreat a little further in the Country—as it would give general dissatisfaction to this Colony-dispirit our own People, and Incourage the Enemy, to remove at this time to another place we have for these reasons resolved in Council to maintain our ground if we can—Our Lines on Winter & Prospect Hills, & those of the Enemy on Bunkers Hill, are in full view of each other, a Mile distant, our advanc’d guard much nearer, & the centries almost near enough to converse—At Roxbury & Boston Neck it is the same between these, we are obliged to guard sevl other Places at which the Enemy may Land. The Enemy have strongly fortified, or will in a few days, their Camp on Bunkers Hill; after which, & their new Landed Troops have got a little refreshd, we shall look for a visit, if they mean, as we are told they do, to come out of their Lines—their great Command of Artillery, & adequate Stores of Powder &ca gives them advantages which we have only to lament the want of—The abuses in this army, I fear, are considerable. and the new modelling of it, in the Face of an Enemy, from whom we every hour expect an attack exceedingly difficult,

& dangerous—if things therefore should not turn out as the Congress would wish I hope they will make proper allowances—I can only promise & assure them, that, my whole time is devoted to their Service, & that as far as my judgment goes, they shall have no cause to complain. I need not tell you that this Letter is written in much haste. The fact will sufficiently appear from the face of it; I thought a hasty Letter would please you better than no Letter, & therefore I shall offer no further appology, but assure you that with sincere regard for my fellow Labourers with you. Doctr Shippens Family &ca. I am Dr Sir Yr Most Affecte Servt

G. Washington

